On appeal from that part of an order which grants plaintiff’s motion for a discovery and inspection of liability insurance policies in effect during the year in which the accident alleged in the complaint occurred, order, insofar as appealed from, affirmed, with $10 costs and disbursements. (Martyn v. Braun, 270 App. Div. 768, and cases there cited.) We cannot say .at this time that such proof may not become relevant upon the trial and be considered by the jury under proper instructions on the issue of control. Lewis, P. J., Hagarty and Nolan, JJ., concur; Adel and Aldrich, JJ., dissent and, insofar as appealed from, vote *949to reverse the order and deny the motion, for the reasons stated in the dissenting memorandum of Adel, J., in Martyn v. Braun (supra). [See post, p. 1016.]